Exhibit 10.1


Execution Version


FOURTH AMENDED AND RESTATED CONSENT AGREEMENT


This Fourth Amended and Restated Consent Agreement (this “Agreement”), made this
16th day of March, 2016 (the “Execution Date”), but dated effective as of
January 17, 2014 (the “Effective Date”), is by and among the Federal Home Loan
Mortgage Corporation a corporate instrumentality of the United States (“Freddie
Mac”), Ditech Financial LLC, a limited liability company, formed and existing
under the laws of the State of Delaware, whose chief executive office is located
at 3000 Bayport Drive, Suite 880, Tampa, Florida 33607 (“Servicer”), Green Tree
Advance Receivables III LLC, a special purpose entity formed as a Delaware
limited liability company wholly owned by Servicer (“Depositor”), Green Tree
Agency Advance Funding Trust I, a Delaware statutory trust with Depositor as its
sole owner (“Assignee”), Wells Fargo Bank, N.A., not in its individual capacity
but solely as indenture trustee (“Indenture Trustee”) for the Secured Parties
(defined below), and Barclays Bank PLC, not in its individual capacity but
solely as administrative agent (“Administrative Agent”) pursuant to the
Indenture (defined below); the foregoing entities are hereinafter referred to
individually as a “Party” and collectively as the “Parties”.


W I T N E S S E T H


WHEREAS, on the Effective Date, Green Tree Servicing LLC (“Green Tree”), in
order to obtain funding for advances subject to reimbursement from Freddie Mac
(the “Financing”), assigned to Depositor (and as of the Execution Date,
Servicer, desires to continue to assign to Depositor), which in turn assigned to
Assignee and will continue to assign to Assignee (such assignments, together,
being herein called the “Reimbursement Assignments”), all of Servicer’s present
and future rights, as expressly set forth in, and subject to the limitations of,
the Guide (defined below) and/or the Purchase Documents (as defined in the
Guide) to reimbursement for advances of delinquent principal and interest
(subject to the provisions of Section 3 of this Agreement), advances of taxes
and insurance, and all other advances including foreclosure and liquidation and
related expenses (collectively, the “Reimbursement Amounts”), required to be
made by Servicer under the Guide and/or the Purchase Documents, including, but
not limited to, the requirements of Guide Chapter 71, and Guide Sections 76.21
and 56.10, or other replacement Sections or Chapters, if any (including, without
limitation, the requirements of other Guide Chapters or Sections governing
reimbursement of advances), with respect to Mortgages serviced for Freddie Mac
under Seller/Servicer Numbers 158586, 172485, and 178631 related to the Mortgage
loans specifically identified in Schedule A hereto, as such Schedule may be
amended from time to time (such rights and Reimbursement Amounts are herein
collectively called the “Reimbursement Rights”), which Schedule A is in the form
of a print-out of an exchange of e- mails between Servicer and Freddie Mac (the
“E-Mail Exchange”), with an attached spread sheet identifying, by Freddie Mac
loan number, the applicable Mortgage loans subject to this Agreement, as such
spread sheet may be amended by mutual agreement signed by all Parties hereto;


WHEREAS, Green Tree, Assignee, Indenture Trustee and Administrative Agent
entered into an Indenture dated as of January 16, 2014 (the “Initial Indenture”)
pursuant to which, among other things, Assignee granted to Indenture Trustee, on
behalf of the Secured Parties (as defined in the Indenture), a security interest
in, among other things, the Reimbursement Rights (such pledge of




1
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




the Reimbursement Rights under the Initial Indenture, together with the
Reimbursement Assignments, the “Reimbursement Assignments and Pledge”);


WHEREAS, Assignee, Depositor, Green Tree, Indenture Trustee, Administrative
Agent and Freddie Mac entered into a Consent Agreement dated January 17, 2014
(the “Initial Consent Agreement”) for the purposes provided in such agreement,
with respect to the Initial Indenture;


WHEREAS, Assignee, Green Tree, Indenture Trustee, and Administrative Agent,
entered into (a) an Amended and Restated Indenture, dated as of December 19,
2014, which amended and restated the Initial Indenture, and (b) a Series
2014-VF2 Indenture Supplement, dated as of December 19, 2014 (collectively, the
“Amended and Restated Indenture”);


WHEREAS, Assignee, Depositor, Green Tree, Indenture Trustee, Administrative
Agent and Freddie Mac entered into an Amended and Restated Consent Agreement,
dated March 6,
2015 (the “Amended and Restated Consent Agreement”) for the purposes provided in
such agreement, with respect to the Amended and Restated Indenture;


WHEREAS, Green Tree executed and delivered that certain Designation Letter (the
“July
2015 Designation Letter”), dated as of July 13, 2015, executed by Green Tree,
and acknowledged by Administrative Agent, Depositor, and Issuer, which
supplemented the Amended and Restated Consent Agreement pursuant to the terms
provided in the July 2015
Designation Letter;


WHEREAS, Assignee, Depositor, Green Tree, Indenture Trustee, Administrative
Agent and Freddie Mac entered into a Second Amended and Restated Consent
Agreement, dated July
13, 2015 (the “Second Amended and Restated Consent Agreement”) for the purposes
provided in such agreement, with respect to the Amended and Restated Indenture
and the July 2015 Designation Letter;


WHEREAS, Assignee, Depositor, Servicer, Indenture Trustee, Administrative Agent
and Freddie Mac entered into a Third Amended and Restated Consent Agreement,
dated October 21, 2015 (the “Third Amended and Restated Consent Agreement”) for
the purposes provided in such agreement, with respect to the Indenture (as
defined below);


WHEREAS, Assignee, Servicer, Indenture Trustee, and Administrative Agent, have
entered into (a) that certain Second Amended and Restated Indenture, dated as of
October 21,
2015, (b) that certain Amended and Restated Series 2014-VF2 Indenture
Supplement, dated as of
October 21, 2015, (c) that certain Series 2015-T1 Indenture Supplement, dated as
of October 21,
2015, and (d) that certain Series 2015-T2 Indenture Supplement, dated as of
October 21, 2015 (collectively, as such agreements may be amended, modified, or
supplemented from time to time in accordance with the express terms provided
therein and in this Agreement, the “Indenture”);


WHEREAS, under the terms of the Freddie Mac Single-Family Seller/Servicer Guide
(as amended from time to time, the “Guide”), to which Servicer is a party,
Freddie Mac’s consent is required with respect to the grant of such
Reimbursement Assignments and Pledge;




2
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------






WHEREAS, Servicer has requested that Freddie Mac consent to (a) Servicer’s
reaffirmation of the assignment of the Reimbursement Rights to Depositor and
Depositor’s assignment of the Reimbursement Rights to Assignee, in each case
pursuant to the terms and provisions of the Receivables Sale Agreement (as
defined in the Indenture) and the Receivables Pooling Agreement (as defined in
the Indenture), as applicable, and (b) Assignee’s reaffirmation of the grant of
the Reimbursement Assignments and Pledge pursuant to the terms and provisions of
the Indenture, and Freddie Mac is willing to do so, in consideration of the
acknowledgments, promises, undertakings, covenants, warranties and
representations on the part of Servicer set forth in this Agreement; and


WHEREAS, Assignee, Depositor, Servicer, Indenture Trustee, and Freddie Mac have
agreed to execute and deliver this Agreement to amend the Third Amended and
Restated Consent Agreement by complete restatement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:


1. Recitals; Exhibits; Consent to Reimbursement Assignments and Pledge;
Amendment by Complete Restatement. (a) The recitals above and all exhibits
attached to this Agreement are each hereby incorporated into this Agreement by
this reference, as a substantive contractual part of this Agreement. In reliance
upon the covenants, representations and warranties of Servicer set forth in this
Agreement and/or in the Purchase Documents, and subject to the terms and
conditions stated herein, Freddie Mac consents to (i) Servicer’s assignment of
the Reimbursement Rights to Depositor, pursuant to the terms of the Receivables
Sale Agreement (as defined in the Indenture), (ii) Depositor’s assignment of the
Reimbursement Rights to Assignee pursuant to the terms and provisions of the
Receivables Pooling Agreement (as defined in the Indenture), and (iii)
Assignee’s grant of the Reimbursement Assignments and Pledge. Servicer agrees to
provide, from time to time, promptly upon request, such information as Freddie
Mac may reasonably request, including (without limitation) the identity of
Assignee, the information outlined on Schedule B (including updates of same),
and the terms and conditions of the Reimbursement Assignments and Pledge and the
structured finance arrangement pursuant to which the Financing will occur,
provided, however, that Servicer shall not be obligated to disclose the interest
rate or other confidential pricing information regarding such structured finance
arrangement. The execution and delivery of this Agreement by Servicer
constitutes notice to Freddie Mac of such assignments and pledges, and the
execution and delivery of this Agreement by Freddie Mac constitutes
acknowledgment that Freddie Mac has received such information to grant its
consent, including without limitation the terms and conditions of the
Reimbursement Assignments and Pledge and the structured finance arrangement
pursuant to which such Reimbursement Assignments are financed.


(b) Freddie Mac hereby acknowledges and consents, subject to the terms,
provisions and conditions of this Agreement, that prior to the Termination Date
(as defined below), Freddie Mac will not consent to (x) the assignment by
Servicer of the Reimbursement Rights to any party (other than a Party to this
Agreement), or (y) any other transaction with any party that is not a Party to
this




3
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




Agreement relating to Servicer’s rights with respect to the Reimbursement Rights
(including, without limitation, any transaction evidenced by a consent agreement
in form and
substance comparable to this Agreement). “Termination Date” means the earlier to
occur of (i) payment in full by Freddie Mac or other reimbursement of all
outstanding Reimbursement Amounts (which payment shall be made as and when
required by the Guide and/or any other applicable Purchase Documents absent the
existence of an assignment of the Reimbursement Rights but without regard to any
default by the Servicer) following termination by Freddie Mac as contemplated in
Section 7 of this Agreement or pursuant to Section 17 of this Agreement, and
(ii) the provision by Indenture Trustee, on behalf of the Secured Parties, of a
written notice to Freddie Mac (the “Indenture Trustee Final Notice”) that the
Indenture has been satisfied and discharged in full (from whatever source),
provided that (I) Indenture Trustee shall give Freddie Mac prompt written notice
of the satisfaction and discharge in full of the Indenture, and (II) Freddie Mac
shall be entitled, from time to time, to submit a written inquiry to Indenture
Trustee as to whether the satisfaction and discharge in full of the Indenture
has occurred.


(c) This Agreement amends the Third Amended and Restated Consent Agreement by
complete restatement in compliance with Section 10 of the Third Amended and
Restated Consent Agreement. In addition, the execution and delivery of this
Agreement by Freddie Mac constitutes consent by Freddie Mac to that certain
Designation Letter (the “March 2016 Designation Letter”), dated as of March 16,
2016, executed by Servicer, and acknowledged by Administrative Agent, Depositor,
and Issuer, which supplements the Indenture by replacing Schedule 1 (Designated
Servicing Agreement Schedule) to the Indenture with a revised Schedule 1
(Designated Servicing Agreement Schedule) attached to the March 2016 Designation
Letter, and removes, in its entirety, the Schedule 1 (Designated Servicing
Agreement Schedule) previously attached to the Indenture.


2. Freddie Mac’s Subordination of Right of Setoff. Notwithstanding anything to
the contrary in the Guide, Freddie Mac, Servicer, Depositor, Assignee, the
Administrative Agent, and Indenture Trustee agree that to the extent of the
Financing, Freddie Mac will not set off or net any claims it might have against
Servicer or any Affiliate of Servicer (as defined below), or payments due to
Freddie Mac from Servicer or any Affiliate of Servicer, from (i) reimbursements
Freddie Mac owes to Servicer or any Affiliate of Servicer, on account of the
Reimbursement Rights, (ii) amounts that Servicer receives from a transferee
servicer pursuant to Sections 56.10(c) and (d) of the Guide on account of
Reimbursement Rights, or (iii) amounts that Servicer receives upon subsequent
receipt of any Principal and Interest Payments (as such term is defined in the
Guide), on account of the Reimbursement Rights; provided however, that Indenture
Trustee agrees that if Servicer receives reimbursements as described in (ii) and
(iii) above in this sentence, and such payments are duplicative (that is,
Servicer is being reimbursed twice for the same advances), then Indenture
Trustee will within five (5) Business Days of the Indenture Trustee’s receipt of
written notice of such duplicative payment from Servicer or Freddie Mac, return
the excess payments to Freddie Mac via the wiring instructions attached hereto
as Schedule D. As used herein, (x) “Affiliate of Servicer” means, with respect
to Servicer, any Person directly or indirectly controlling, controlled by or
under common control with Servicer, (y) “Person” means an individual,
corporation, limited liability company, partnership, joint venture, trust or
unincorporated organization), and (z) “Agent” means any sub-servicer or agent of
Servicer, to the extent such Agent’s role as sub-servicer or agent of Servicer
with respect to the Mortgage loans specified in Schedule A, including without
limitation




4
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




any Agent who makes advances or manages Servicer’s custodial accounts and
remittances for Servicer, or any Agent who makes claims for reimbursement or
other collection of Reimbursement Amounts for Servicer. Upon the earlier to
occur of (A) the payment in full (from whatever source) of the Notes (as defined
in the Indenture), or (B) Freddie Mac’s receipt of an Indenture Trustee Final
Notice, Freddie Mac may, in its sole and absolute discretion, set off against
the Reimbursement Rights (that is, subtract from the amount of the Reimbursement
Rights) the amounts of any and all damages, fees, costs and expenses relating to
defaults and/or outstanding obligations of Servicer (and/or of any Affiliate of
Servicer) due and owing to Freddie Mac, including, but not limited to, amounts
owed to Freddie Mac for any mortgage loan repurchases or claim amounts arising
under any other agreement between Servicer (and/or of any Affiliate of Servicer)
and Freddie Mac. Servicer and Freddie Mac each acknowledge that all advances and
related Reimbursement Rights and Reimbursement Amounts are owned by Servicer (or
the Issuer, as assignee of Servicer and Depositor) and not by any Agent,
notwithstanding that Agent may have disbursed the advances and notwithstanding
any claims by Agent for reimbursement.


3. Payment to Servicer. During the term of this Agreement, all payments, if any,
made by Freddie Mac relating to the Reimbursement Rights will be paid directly
to the account described in Schedule C hereto (the “Clearing Account”), and
Indenture Trustee and Administrative Agent each expressly acknowledge their
understanding that the Clearing Account is not a blocked or restricted account
subject to control in favor of a secured party. Servicer, Depositor, Assignee,
Administrative Agent, and Indenture Trustee will be deemed, by virtue of their
execution of this Agreement, to have specifically authorized and irrevocably
consented to any directed payment of the Reimbursement Rights to the Clearing
Account until such time as any other written notice shall have been delivered by
Indenture Trustee to Freddie Mac which directs all payments, if any, by Freddie
Mac relating to Reimbursement Rights to another account, or the Indenture
Trustee Final Notice shall have been delivered. The Servicer, the Depositor and
the Assignee hereby authorize Freddie Mac to accept the written instructions of
the Indenture Trustee with respect to payments to the Clearing Account, or the
direction to make payments to another account, all in accordance with the
Transaction Documents. Freddie Mac will have no obligation to confirm with the
Servicer or Indenture Trustee any such direction or payment made by Freddie Mac
relating to the Reimbursement Rights arising out of or relating to this
Agreement. For the avoidance of doubt, (i) the Guide requires that Freddie Mac
remit to Servicer reimbursement for advances of taxes and insurance and certain
other advances, including foreclosure and liquidation and related expenses,
required to be made or incurred by Servicer pursuant to the Guide and/or the
Purchase Documents; and (ii) although the definition of “Reimbursement Amounts”
does include the reimbursement of advances for delinquent principal and interest
payments required to be made by Servicer pursuant to the Guide and/or the
Purchase Documents, any such reimbursement from Freddie Mac will be in the form
of either (A) crediting delinquent Principal and Interest Payments (as such term
is defined in the Guide) advanced with respect to the Mortgage loans against
amounts otherwise required to be remitted by Servicer to Freddie Mac, in which
case the old advances shall be deemed reimbursed and the full amount of the new
advances without regard to the credit shall be deemed to have been remitted,
such that Servicer shall remain entitled to reimbursement of the new advance
amount as if such new advance amount had been an out-of-pocket payment, or (B)
permitting Servicer to reimburse itself for delinquent principal and interest
advanced with respect to the Mortgage loans by netting those amounts from
amounts otherwise required to be remitted by




5
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




Servicer to Freddie Mac, which, in the case of any crediting contemplated by
clause (A) above, the old advances shall be deemed reimbursed and the full
amount of the new advances without regard to the amount netted shall be deemed
to have been remitted, such that Servicer shall remain entitled to reimbursement
of the new advance amount as if such new advance amount had been an out-of-
pocket payment. Issuer, Depositor and Servicer acknowledge and agree that, to
the extent not previously reimbursed in cash, such amounts credited or netted
with respect to delinquent principal and interest advanced shall be deposited by
Servicer directly into the Collection and Funding Account (as defined in the
Indenture) for the benefit of the Secured Parties in accordance with the terms
of the Indenture.


4. Purpose of Reimbursement Assignment; No Additional Interests in Reimbursement
Rights. Servicer, Depositor, and Assignee covenant to Freddie Mac that the
Reimbursement Assignments and Pledge will only be made pursuant to the terms of
this Agreement and the Indenture, provided that in the event of a conflict
between this Agreement and the Indenture, the provisions of this Agreement shall
prevail. Servicer, Depositor, and Assignee each represents, warrants and
covenants (as applicable to each such entity) that, other than the Reimbursement
Assignments and Pledge, none of such entities has, or will, sell, grant or
convey to any other Person any interest whatsoever in the Reimbursement Rights;
provided, that, upon the occurrence and during the continuance of an “Event of
Default” under the Indenture, Indenture Trustee may, in connection with the
enforcement of the Reimbursement Assignments and Pledge and its exercise of
remedies pursuant to the Transaction Documents and applicable law, including,
without limitation, applicable provisions of the Uniform Commercial Code
(“UCC”), sell the Reimbursement Rights to an approved Freddie Mac
Seller/Servicer or such other person or entity approved in writing by Freddie
Mac in advance of such conveyance, which approval may be granted or withheld by
Freddie Mac in its sole and absolute discretion.


5. Filing of Financing Statement. In recognition of the structured finance
arrangement discussed herein, Servicer, Depositor and Assignee agree to insert
(and Freddie Mac agrees not to object to) language similar to that presented
below in any new or amended financing statement filed after the Execution Date
by Indenture Trustee or Servicer, naming Servicer or Issuer as debtor, under the
UCC with respect to the Reimbursement Assignments and Pledge:


“The Security Interest perfected by this financing statement is subject and
subordinate, in each and every respect, to all rights, powers, and prerogatives
of Freddie Mac under and in connection with (i) the terms and conditions of that
certain Fourth Amended and Restated Consent Agreement, dated as of March 16,
2016 (as may be amended or modified from time to time in accordance with its
express terms, the ‘Consent Agreement’), with respect to the ‘Reimbursement
Assignments and Pledge’ of the ‘Reimbursement Rights’ (as such terms are defined
in the Consent Agreement), by and among Freddie Mac, Ditech Financial LLC, Green
Tree Advance Receivables III LLC, Green Tree Agency Advance Funding Trust I
(acting through Wilmington Trust, National Association, its Owner Trustee),
Wells Fargo Bank, N.A. and Barclays Bank PLC, (ii) the terms and conditions of
the Purchase Documents as defined in the Freddie Mac Single Family
Seller/Servicer Guide, as it may be amended from time to time, other than as set
forth pursuant to the express terms and




6
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




provisions of the Consent Agreement, and (iii) all claims of Freddie Mac arising
out of or relating to any and all breaches, defaults and outstanding obligations
of debtor to Freddie Mac.”


6. Non-Applicability of Transaction Documents. Each of the Parties agrees, and
expressly acknowledges its understanding, that Freddie Mac shall not be bound in
any way whatsoever by any terms or provisions of the Indenture or any other
transaction document pursuant to which the Reimbursement Assignments and Pledge
are created (the Indenture and any such other agreement are herein called the
“Transaction Documents”), and that in the event of an actual or apparent
conflict between the provisions of the Transaction Documents and the provisions
of this Agreement with respect to the respective rights or obligations of
Servicer, Depositor or Assignee, the provisions of this Agreement shall govern.
Furthermore, each of the Parties hereto (other than Freddie Mac) covenants and
agrees not to amend, modify or supplement the Indenture or any other Transaction
Document without the express prior written consent of Freddie Mac, which consent
may be granted or withheld in Freddie Mac’s sole and absolute discretion; if
Freddie Mac determines that any such amendment, modification or supplement would
not be materially adverse to Freddie Mac in any respect, including without
limitation, with respect to Freddie Mac’s rights and agreements hereunder, then
Freddie Mac will grant such consent as soon as reasonably practicable.


7. Continuation of Security Interest in Proceeds. Each of the Parties agrees,
and expressly acknowledges its understanding, that if Freddie Mac exercises its
right to suspend or terminate Servicer’s eligibility to service Mortgage loans
for Freddie Mac, the Reimbursement Assignments and Pledge shall continue in full
force with respect to the Reimbursement Rights, subject to the terms of this
Agreement. Freddie Mac agrees that (i) if Servicer is terminated by Freddie Mac
(or the servicing contract between Freddie Mac and Servicer pursuant to which
Servicer is performing servicing on behalf of Freddie Mac is terminated by
Freddie Mac, in whole or in part, or Servicer’s servicing rights related to the
Reimbursement Rights are otherwise transferred away from Servicer) pursuant to
the terms and provisions of the Purchase Documents, (ii) Servicer voluntarily
resigns as servicer under the Purchase Documents with respect to any of the
Mortgage loans identified on Schedule A, or (iii) Servicer, Depositor and/or
Assignee defaults under the Indenture or any related Transaction Documents, then
the Reimbursement Rights shall be vested in Assignee (but only to the extent
that such Reimbursement Rights would, under the Guide and/or any other
applicable Purchase Documents, have been vested, as of the applicable date of
any such termination or transfer of servicing, in Servicer absent the existence
of the Reimbursement Assignments and Pledge), and as promptly as practicable,
and in any event within ten (10) calendar days, after Freddie Mac’s giving or
receipt (as applicable) of notice of any such occurrence, Freddie Mac shall make
commercially reasonable efforts to (x) provide that all payments made or amounts
payable by Freddie Mac in respect of the Reimbursement Rights (which payments
shall be made as and when required pursuant to the Guide and/or any other
applicable Purchase Documents absent the existence of the assignment of the
Reimbursement Rights, but without regards to any default by Servicer) shall be
made to the Clearing Account and, if applicable, prior to any advance
reimbursement payments made to the successor servicer, and (y) enforce the
provisions of Guide Section 56.10 and the requirement that the successor
servicer pay in full the aggregate Reimbursement Rights outstanding as of the
date of transfer, including but not limited to all delinquent interest (net of
prepaid interest) and delinquent principal advanced (net of prepaid principal)
to Freddie Mac by Servicer as of the




7
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




effective date of the servicing transfer and direct such successor servicer to
remit such amounts to the Clearing Account. Freddie Mac hereby agrees that it
shall endeavor to provide each of Depositor, Assignee, Indenture Trustee and the
Administrative Agent, with any notice of Servicer termination or notice of the
voluntary resignation of Servicer within ten (10) calendar days following the
date thereof; provided, however, that Freddie Mac will not be liable to any
Party for failure to provide such notice by such deadline. Assignee hereby
agrees that it shall promptly provide Freddie Mac with notice of the occurrence
of any “Event of Default” under the Indenture or any other Transaction Document.
8. Participations and Assignments. The holder of any Notes (as defined in the
Indenture) issued pursuant to the Indenture (or, if any holder of any Notes
issued pursuant to the Indenture sells one or more participations in such Notes,
or assigns a portion of such Notes or otherwise enters into any arrangement
whereby one or more entities have rights by, through, or with, such holder with
respect to the security interest created pursuant to the Reimbursement
Assignments and Pledge, any such participants and assignees) shall benefit under
this Agreement solely through (and the rights of any such participants and
assignees shall be derived solely from) Assignee and Indenture Trustee. Freddie
Mac’s only obligations relative to the Reimbursement Assignments and Pledge are
as expressly set forth in this Agreement, and (i) Freddie Mac shall have no
liability to, and no obligation hereunder to deal with, any holder of, or any
such participant or assignee in, the Notes made pursuant to the Indenture, and
(ii) Servicer hereby indemnifies Freddie Mac from and against any and all loss,
costs, damages and expenses (including, without limitation, attorneys’ fees and
costs) arising out of or relating to any claim made by any such holder,
participant or assignee in a manner other than as described in this Section 8.


9. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties concerning the subject matter hereof, and supersedes any and all prior
representations, statements, discussions and negotiations concerning such
agreements and the subject matter hereof which may have been made or which may
have occurred prior to or contemporaneous with the execution of this Agreement.


10. Amendments; Defined Terms. This Agreement may not be amended, and none of
its terms may be modified or waived, except by a writing that specifically
refers to this Agreement and that expressly states that it constitutes an
amendment, modification or waiver to this Agreement, and which is signed by the
Party or Parties against whom enforcement of the amendment, modification or
waiver is sought. Capitalized terms not defined in this Agreement shall have the
meanings ascribed to them in the Guide.


11. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of all of the remaining provisions of this Agreement shall not be
affected, and the rights and obligations of the Parties shall be construed and
enforced as if this Agreement did not contain the particular term or provision
held to be invalid or unenforceable.


12. Rights Cumulative. All rights granted to Freddie Mac hereunder shall be
cumulative and shall be in addition to any other rights that Freddie Mac may
have under the Purchase Documents, at law or in equity. Except as otherwise
expressly set forth in this Agreement, nothing




8
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




in this Agreement is intended to or shall be construed to amend or modify any of
the terms or provisions of the Purchase Documents or any other agreements
between Servicer and Freddie Mac.


13. No Waiver. Neither delay on the part of Freddie Mac in the exercise any of
its rights hereunder, nor any partial exercise of any such right, shall
constitute a waiver of such right or of any other rights of Freddie Mac under
this Agreement.
14. Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors and assigns. Notwithstanding anything herein to the
contrary, it is understood and agreed that none of Servicer, Depositor or
Assignee shall have any rights to direct Freddie Mac in any way pursuant to this
Agreement or to bring any action or proceeding against Freddie Mac pursuant to
this Agreement to enforce any of Freddie Mac’s obligations hereunder, and only
Indenture Trustee shall have the right to provide such direction or to bring any
action against Freddie Mac pursuant to this Agreement to enforce any of Freddie
Mac’s obligations hereunder.


15. Representations and Warranties. Servicer, Depositor and Assignee each hereby
represents and warrants to Freddie Mac that, as of the Effective Date and
Execution Date, it:


(a) had no present intention of filing any petition under, initiating any
proceeding under, or otherwise seeking the protection of, the United States
Bankruptcy Code or any state law concerning bankruptcy; reorganization,
insolvency, moratorium, receivership or creditor’s rights or debtor’s
obligations generally, or making an assignment for the benefit of creditors, or
entering into a composition or similar agreement;


(b)    was not insolvent within the meaning of 11 U.S.C. §101 (32);


(c) did not undertake the Reimbursement Assignments and Pledge with actual
intent to hinder, delay or defraud any entity to which the Servicer was or
became indebted on or after the date of the Reimbursement Assignments and
Pledge;


(d)    will not benefit any insider of Servicer within the meaning of 11 U.S.C.
§101(31) by virtue of the Reimbursement Assignments and Pledge;


(e)    had received reasonably equivalent value in exchange for undertaking the
Reimbursement Assignments and Pledge; and


(f) did not intend to incur, or did not believe that it would incur, debts that
would be beyond Servicer’s ability to pay as such debts matured.


15A. Representations and Warranties.


(a)Servicer, Depositor, Issuer, and Indenture Trustee (as to each of the
foregoing, as of the Execution Date), and Administrative Agent, as of March 11,
2016, each hereby represents and warrants to Freddie Mac that it is not a direct
or indirect holder or group (as defined in Sections




9
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




13(d) and 14(d) of the Securities Exchange Act of 1934) of holders of ten
percent (10%) or more of any class of capital stock of Freddie Mac.
(a)    Servicer represents and warrants to Freddie Mac that as of the Execution
Date, to the best of its knowledge, after due inquiry, none of its Members (as
defined below) is a direct or indirect holder or group (as defined in Section
13(d) and 14(d) of the Securities Exchange Act of 1934) of holders of ten
percent (10%) or more of any class of capital stock of Freddie Mac.
(b)    As used in this Agreement, “Members” means direct and indirect members of
Servicer and of each entity comprising Servicer, including persons or entities
comprising ownership that controls Servicer, but the use of the term “Member” in
this Agreement shall not be construed to include any existing or potential
shareholder of Walter Investment Management Corp., a Maryland corporation. 
The applicable Party’s respective representations and warranties in Sections 15
and 15A shall survive the execution and delivery of this Agreement and are a
material inducement to Freddie Mac without which Freddie Mac would not have
entered into this Agreement and upon which Freddie Mac is entitled to rely.


16. Assignment Only with Freddie Mac’s Consent. None of Servicer, Depositor,
Assignee nor Indenture Trustee may assign its rights or obligations under this
Agreement without Freddie Mac’s prior written consent (except the pledge by
Assignee to Indenture Trustee), which consent may be granted or withheld in
Freddie Mac’s sole and absolute discretion.


17. Term and Renewal of Agreement. The term of this Agreement shall
automatically renew for successive annual terms from and after the Execution
Date; provided, however, that Freddie Mac reserves the right, at its discretion,
to terminate this Agreement upon at least thirty (30) calendar days’ prior
written notice to Servicer, Depositor, Assignee, Administrative Agent, and
Indenture Trustee, it being understood that a termination under this Section 17
shall only apply to Reimbursement Rights arising after the date of such
termination such that this Agreement shall remain effective as to any
Reimbursement Rights subject to the Transaction Documents prior to the
expiration of the term of this Agreement.


18. Governing Law. This Agreement and the rights and obligations of the Parties
hereunder shall be construed in accordance with and governed by the laws of the
United States. Insofar as there may be no applicable precedent, and insofar as
to do so will not frustrate the purposes of this Agreement or the transactions
governed hereby, the local laws of the State of New York shall be deemed
reflective of the laws of the United States (without reference to the conflicts
of laws principles thereof other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law). Time is of the essence as to the deadlines and
timeframes referenced in this Agreement.


19.    INTENTIONALLY OMITTED.






10
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




20. For the Avoidance of Doubt. The Parties hereto agree that, notwithstanding
anything to the contrary herein, the terms and provisions of this Agreement do
not provide, and shall not be interpreted to provide, for the assignment or
conveyance of any part or all of the conditional, non-delegable right of
Servicer to service the Mortgage loans identified in Schedule A hereto under the
Guide and/or the Purchase Documents or of any proceeds resulting from the sale
or transfer of such rights to service those Mortgage loans under the Guide or
Purchase Documents.


21. Reporting Obligations of Servicer. Servicer hereby agrees to provide to
Freddie Mac (to the attention of Director – Structured Transactions, Freddie
Mac, 8200 Jones Branch Drive, HQ-1 - 3438, McLean Virginia 22102, or at such
other addresses as Freddie Mac may from time to time designate pursuant to
written notice), on or before the twentieth (20th) day (or, if such day is not a
Business Day (as defined in the Guide), the next succeeding Business Day) of
each calendar month after the Effective Date, a written report containing: (i)
all then-outstanding amounts secured by the Reimbursements Assignments and
Pledge; (ii) a cumulative statement showing the dates and amounts of all
advances secured by the Reimbursements Assignments and Pledge; (iii) any notice
of default or event of default received or sent by Servicer in connection with
the Indenture and/or any other Transaction Document; and (iv) such other
information or documents that Freddie Mac may reasonably request in connection
with the Indenture and/or any other Transaction Document and/or this Agreement.


22. Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original (whether such counterpart is
originally executed or an electronic copy of an original) and all of which when
taken together shall constitute one and the same agreement. The Parties hereto
agree that delivery of a counterpart of a signature page to this Agreement by
facsimile or electronic transmission shall be effective as delivery of an
original executed counterpart of this Agreement.


23. Notice. All notices that are required or are permitted under this Agreement
shall be in writing and shall be: (i) hand-delivered; (ii) mailed by certified
or registered U.S. Mail, return receipt requested, first class postage prepaid;
or (iii) sent via overnight courier to the Parties as follows:
if to Freddie Mac: Freddie Mac
8200 Jones Branch Drive, HQ-1 – 3438
McLean, Virginia 22102-3110
Attention: Director – Structured Transactions, Single Family Portfolio
    Management


with a copy to:
Legal Division




11
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




Freddie Mac
8200 Jones Branch Drive, Legal Division
McLean, Virginia 22102-3110
Attention: Vice President and Deputy General Counsel, Single Family Real
Estate


if to Servicer:


Ditech Financial LLC
3000 Bayport Drive, Suite 880
Tampa, Florida 33607
Attention: President with a copy to:
Ditech Financial LLC
1100 Virginia Drive, Suite 100
Fort Washington, Pennsylvania 19034
Attention: General Counsel if to Depositor:
Ditech Financial LLC
1100 Virginia Drive, Suite 100
Fort Washington, Pennsylvania 19034
Attention: General Counsel


if to Assignee:


Ditech Financial LLC
1100 Virginia Drive, Suite 100
Fort Washington, Pennsylvania 19034
Attention: General Counsel






if to Indenture Trustee:


9062 Old Annapolis Road
Columbia, Maryland 21045-1951
Attention: Corporate Trust Services, Green Tree Agency Advance Funding Trust
I, Series 2014-VF2




12
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




if to Administrative Agent: Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Joseph O’Doherty


or to such other address as any Party shall designate by written notice to the
other Party in the manner provided herein.


24. Confidentiality. Except as otherwise expressly agreed in writing by the
other Parties hereto, no Party to this Agreement shall issue or cause to be
issued any announcement, press release, or other statement, or shall voluntarily
disclose information concerning this Agreement to the press or the general
public. The foregoing shall not be deemed to prevent a Party from disclosing
this Agreement or the terms hereof: (i) in response to a court order, subpoena,
or other demand or request made in accordance with applicable law by a
governmental or quasi-governmental body having jurisdiction over such Party
(including, without limitation, the Federal Housing Finance Agency), or as
otherwise required by applicable law (including, without limitation, applicable
Federal securities law), or as that Party may deem reasonably necessary as part
of its filings of SEC Forms 8-K, 10-Q or 10-K and related disclosures to
investors (each Party will provide an advance copy to the other Parties of
appropriate excerpts of any such disclosure relating to this Agreement, except
for non-public disclosures to private investors on a confidential basis); or
(ii) to such Party’s subsidiaries, affiliates, officers, agents,
representatives, attorneys, accountants, auditors, successors, and assigns, and
to qualified bidders or investors in connection with the sale of such Party or
its assets, who have a need to know.


25. Owner Trustee Limitation of Liability. It is expressly understood and agreed
by the Parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of Assignee under its Trust Agreement (as defined in the
Indenture), in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements herein made on
the part of Assignee is made and intended not as a personal representation,
undertaking and agreement by Wilmington Trust, National Association but is made
and intended for the purpose of binding only Assignee, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust,
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the Parties hereto and by any Person claiming by, through or
under the Parties hereto and (d) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any indebtedness or
expenses of Assignee or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Assignee under this
Agreement or any related agreement.


26. Capacity of Indenture Trustee. It is expressly understood and agreed by the
Parties hereto that (a) this Agreement is executed and delivered by Wells Fargo
Bank, N.A., not individually




13
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------




or personally, but solely as Indenture Trustee, for and on behalf of the Secured
Parties, (b) each of Indenture Trustee’s representations, undertakings and
agreements herein are made on behalf of the Secured Parties and are made and
intended not as a personal representation, undertaking and agreement by
Indenture Trustee, (c) under no circumstances shall Indenture Trustee be
personally liable for the payment of any obligation or be liable (absent
Indenture Trustee’s willful misconduct, fraud or gross negligence) for the
breach or failure of any obligation or covenant made or undertaken by it under
this Agreement.


[Signatures appear on following pages]




14
Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amended and
Restated Consent Agreement to be executed and delivered by their duly authorized
signatories as of the Effective Date.
FEDERAL HOME LOAN MORTGAGE CORPORATION




By: /s/ Yvette Gilmore (SEAL)
Name: Yvette Gilmore
Title: VP, Servicer Performance Management








DITECH FINANCIAL LLC




By: /s/ Cheryl Collins
Name: Cheryl A. Collins
Title: Senior Vice President and Treasurer






GREEN TREE ADVANCE RECEIVABLES III LLC




By: /s/ Cheryl Collins
Name: Cheryl A. Collins
Title: Senior Vice President and Treasurer




Signature Page to Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------







GREEN TREE AGENCY ADVANCE FUNDING TRUST I


By: Wilmington Trust, National Association, not in     
its individual capacity but solely as Owner     
Trustee




By: /s/ Dorri Costello
Name: Dorri Costello
Title: Vice President








WELLS FARGO BANK, N.A., not in its individual capacity, but solely as Indenture
Trustee






By: /s/ Mark DeFabio
Name: Mark DeFabio
Title: Vice President










BARCLAYS BANK PLC,
as Administrative Agent




By: /s/ Trevor Moffitt
Name: Trevor Moffitt
Title: Director




Signature Page to Fourth Amended and Restated Consent Agreement



--------------------------------------------------------------------------------





Schedule A


Copy of “Email Exchange”


E-Mail Exchange Attached; Loan List (referred to in E-Mail Exchange) on File


See Attached.







--------------------------------------------------------------------------------






From: Jin, Guocheng [mailto:guocheng_jin@freddiemac.com]
Sent: Tuesday, March 15, 2016 8:47 AM
To: Pieter Vanzyl; Jahagirdar, Om
Cc: Uckert, Colin; McKitty, Tricia; Kretzschmar, Kay M; Werner, Mark D.;
'Timothy R. Ring' (Timothy.Ring@ditech.com); DAVID SEELEY; White, Brian;
Wiseman, Brett W
Subject: RE: Ditech/A-R Consent Agreement
Date: Tuesday, March 15, 2016 9:47:00 AM
Attachments: image001.png


Pieter,
Freddie Mac confirms receipt of a preliminary loan file containing a list of
157,779 loans to be included in the Advance financing. This email exchange will
be an exhibit to the CA.


Seller/Servicer Number
Loan Count
158586
                                     53,393
172485
                                     53,739
178631
                                     50,647
Grand Total
                                   157,779



Guocheng (George) Jin, CFA
Servicing Capital Markets Transactions
Single Family Portfolio Management
Freddie Mac
703.903.2674
703.470.7757


From: Pieter Vanzyl [mailto:pieter.vanzyl@ditech.com]
Sent: Monday, March 14, 2016 6:08 PM
To: Jahagirdar, Om
Cc: Uckert, Colin; Jin, Guocheng; McKitty, Tricia; Kretzschmar, Kay M; Werner,
Mark D.; 'Timothy R.













--------------------------------------------------------------------------------




Ring' (Timothy.Ring@ditech.com); DAVID SEELEY; White, Brian
Subject: RE: Ditech/A-R Consent Agreement
Om / Tricia,


Please see attached the Freddie Mac loan list under the Consent Agreement.


Thanks
Pieter


Pieter VanZyl
Ditech, a Walter Company
VP & Assistant Treasurer | Treasury Department
Ditech Financial LLC | 345 Saint Peter Street, Saint Paul, MN 55102
T  651.293.5773  |  M  651.262.3007
pieter.vanzyl@ditech.com  |  ditech.com
Connect with us: Facebook | Twitter | Google+ | LinkedIn | Instagram


From: White, Brian [mailto:brian.white@sidley.com]
Sent: Monday, March 14, 2016 4:37 PM
To: Jahagirdar, Om
Cc: Uckert, Colin; Jin, Guocheng; McKitty, Tricia; Kretzschmar, Kay M; Werner,
Mark D.; 'Timothy R. Ring' (Timothy.Ring@ditech.com); 'Pieter Vanzyl'
(pieter.vanzyl@ditech.com)
Subject: RE: Ditech/A-R Consent Agreement
Om,
Attached is the proposed execution copy of the Designation Letter, which I am
about to circulate to the other parties for confirmation of their respective
sign-off, along with a redline to the prior draft. Also attached are Ditech’s
executed signature pages to the CPA and the ACA as well as nearly all parties’
executed signature pages to the Fourth A&R Consent Agreement—we have requested
from Wells Fargo but have not yet received their executed page to the Consent. I
will reach out to them again first thing tomorrow morning and forward you the
same upon receipt. Aside from Wells Fargo’s outstanding signature page to the
Consent, if there is anything else you will require to effectuate closing or if
you have any further questions, please let us know. Please hold the attached
pages in escrow pending explicit release from Ditech or Sidley.
Thanks,
Brian


BRIAN A. WHITE
Associate


SIDLEY AUSTIN LLP













--------------------------------------------------------------------------------




+1 312 853 7341
brian.white@sidley.com




From: Werner, Mark D.
Sent: Monday, March 14, 2016 4:16 PM
To: Jahagirdar, Om; 'Timothy R. Ring' (Timothy.Ring@ditech.com); 'Pieter Vanzyl'
(pieter.vanzyl@ditech.com); White, Brian
Cc: Uckert, Colin; Jin, Guocheng; McKitty, Tricia; Kretzschmar, Kay M
Subject: RE: Ditech/A-R Consent Agreement
Thanks Om. We are working on these items. For 2a, Ditech will not include email
addresses in the notice section. We’re going to make a minor tweak to the
designation letter to contemplate that Ditech will not finance advances in the
GTAAFT vehicle prior to settlement with Citi for those advances. Brian White
(copied) will send that around in a bit.
MARK D. WERNER
Partner


SIDLEY AUSTIN LLP
+1 312 853 7041
mwerner@sidley.com




From: Jahagirdar, Om [mailto:om_jahagirdar@freddiemac.com]
Sent: Monday, March 14, 2016 3:08 PM
To: Werner, Mark D.; 'Timothy R. Ring' (Timothy.Ring@ditech.com); 'Pieter
Vanzyl' (pieter.vanzyl@ditech.com); White, Brian
Cc: Uckert, Colin; Jin, Guocheng; McKitty, Tricia; Kretzschmar, Kay M
Subject: Ditech/A-R Consent Agreement
Mark – Please see attached revised drafts of the documents below, as well as a
list of items we’ll need to close. I believe the goal is have everything
closed/signed on 3/16.
1. A-R Consent Agreement attached, redlined against your last version. The
balance of the differences were clean-up and the additional tweak of the 10%
language.
a. FRE and Ditech are working on the loan list exchange.
b. Signature pages from all parties. (Freddie is coordinating our signature
page).
c. Need executed copy of Designation Letter.


2. A-R CPA, redlined against last draft.
a. Please let us know if we should insert any email addresses into that notice
section.
b. Signature pages from Ditech. (Freddie is coordinating our signature page).













--------------------------------------------------------------------------------






3. A-R ACA, redlined against last draft.
a. BONY won’t be including the Electronic Use exhibit, they’ll contact Ditech
separately on that. But, they do want to include BONY’s standard fee agreement,
so that’s attached as an exhibit.
b. Signature pages from Ditech. (Freddie is coordinating our signature page and
BONY’s).


Regards,
Om
_________________________________________
Om Jahagirdar
Associate General Counsel
Legal Division: Single-Family Real Estate
703.903.2384 (office)
om_jahagirdar@freddiemac.com
8200 Jones Branch Drive, Legal Division
McLean, VA 22102


***************



--------------------------------------------------------------------------------

This e-mail is sent by a law firm and may contain information that is privileged
or confidential. If you are not the intended recipient, please delete the e-mail
and any attachments and notify us immediately.
**************************************************************************************************
The information contained in this message is the property of Ditech Financial
LLC and/or its direct and indirect subsidiaries and is intended only for the
confidential use of the persons or entities to whom it is addressed. This
message, together with any attachments, is proprietary and confidential and may
contain other information prohibited from unauthorized disclosure by law. If you
are not the intended recipient, or if you have received this communication in
error, please notify the sender immediately by telephone at the number above and
permanently delete this message, together with any attachments, from your
computer system without making a copy. Any review, dissemination, use or
distribution of this message or any attachments is prohibited.



















--------------------------------------------------------------------------------






Schedule B


List of Information to be provided to Freddie Mac


Securitization Trust
Lien
UPB
Advance Category
Beginning Advance Balance
Recoveries
Advances
Ending Advance Balance
Beginning Note Balance
Ending Note Balance
Adjustments


Collection Account Balance
Weighted Average Advance Rate



















--------------------------------------------------------------------------------






Schedule C


Clearing Account
Name of Bank: Bank of America, N.A.
        150 Broadway Avenue
                         New York,  New York 10038
ABA Number of Bank: 026009593
Name of Account: Ditech Financial LLC
Account Number at Bank: XXXXXXXXXX


 



    

--------------------------------------------------------------------------------






Schedule D
Freddie Mac Wire Instructions
 
JP Morgan Chase
Routing Number: 021-000-021
Account Number: XXXXXXXXXX
















